Citation Nr: 1341023	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability evaluation for right shoulder strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from September 1988 to March 1996.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Detroit, Michigan, Regional Office (RO) which granted service connection for right shoulder strain and assigned a noncompensable initial disability rating, effective August 6, 2009.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a compensable disability rating is warranted for his 
service-connected right shoulder disability.  

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

There are outstanding treatment records that have not been obtained and associated with the record.  On his August 2009 VA Form 21-526, the Veteran reported a January 2009 surgery performed by L. Farjo, M.D.  In a September 2013 informal hearing presentation, the Veteran's representative indicated that the Veteran has had three arthroscopy surgeries and several steroid shots for his right shoulder disability.  Clinical documentation of the cited treatment is not of record and there is no indication that the RO attempted to procure such records.  Therefore, an attempt should be made to obtain and associate with the record all pertinent evidence relating to the evaluation or treatment of the Veteran's right shoulder disability, to include clinical documentation from Dr. Farjo.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and ask him to identify all 
non-VA health care providers who have rendered medical treatment for his right shoulder disability.  Request from the Veteran the proper authorization forms allowing for the procurement of clinical documentation from Dr. Farjo and from all other identified health care providers who have provided treatment of the Veteran's right shoulder disability.  Upon receipt of the appropriate releases, the RO should then contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran's right shoulder disability, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's right shoulder not already of record.

2.  After completion of the above, readjudicate the issue on appeal for an initial compensable disability evaluation for right shoulder strain in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


